292 S.W.3d 602 (2009)
Jamie WATERS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92003.
Missouri Court of Appeals, Eastern District, Division Four.
September 22, 2009.
*603 Jo Ann Rotermund, St. Louis, MO. for Appellant.
Shaun J. Mackelprang, Robert J. Bartholomew, Jr., Jefferson City, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., KURT S. ODENWALD, P.J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jamie Waters (hereinafter, "Movant") pleaded guilty to robbery in the first degree, Section 569.020 RSMo (2000). Movant now appeals from the judgment denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant alleges the motion court erred in denying her post-conviction motion because there was no factual basis for her guilty plea, and she was not advised by the plea court that robbery in the first degree was a dangerous felony.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).